     Michael J. Gearin, WSBA # 20982                      Honorable Christopher M. Alston
1    David C. Neu, WSBA # 33143                           Chapter 11
     Brian T. Peterson, WSBA # 42088                      Hearing Location: Seattle, Rm. 7206
2    K&L GATES LLP                                        Hearing Date: Friday, February 1, 2019
     925 Fourth Avenue, Suite 2900                        Hearing Time: 11:00 a.m.
3    Seattle, WA 98104-1158                               Response Date: January 25, 2019
     (206) 623-7580
4

5

6
                                  UNITED STATES BANKRUPTCY COURT
7
                                  WESTERN DISTRICT OF WASHINGTON
8                                            AT SEATTLE

9    In re:                                               Case No. 16-11767-CMA

10   NORTHWEST TERRITORIAL MINT, LLC,                     SUPPLEMENTAL DECLARATION OF
                                                          DAVID C. NEU IN SUPPORT OF FEE
11                                  Debtor.               APPLICATIONS OF CHAPTER 11 TRUSTEE
                                                          AND TRUSTEE’S PROFESSIONALS FOR
12                                                        CONTINUED HEARING FEBRUARY 1, 2019

13            David C. Neu declares as follows:

14            1.     I am a partner with K&L Gates LLP, attorneys for the Chapter 11 Trustee (the

15   “Trustee”) Mark Calvert.

16            2.     This Declaration is filed to address issues raised by the Court at the hearing on fee

17   applications held on December 7, 2018.

18            3.     The Court asked for an explanation as to why the Trustee elected not to sue American

19   Express for recovery of fraudulent transfers made by Northwest Territorial Mint, LLC (“NWTM”)

20   for the benefit of Diane Erdmann. The Trustee made his decision not to pursue American Express

21   based on his perception of the strength of the claims against American Express including defenses

22   that he anticipated could be raised. As the Court is aware, the charges paid for by NWTM and made

23   on Diane Erdmann’s American Express card fell into two categories, charges for services provided

24   by third parties to NWTM (such as Google and Yahoo advertising), and charges for products or

25   services that solely benefitted Diane Erdmann. The charges in the latter category taken on any

26   monthly period were dwarfed by charges in the former. Claims against American Express would
     SUPPLEMENTAL DECLARATION OF DAVID C. NEU IN                                      K&L GATES LLP
                                                                                   925 FOURTH AVENUE
     SUPPORT OF FEE APPLICATIONS OF CHAPTER 11 TRUSTEE                                  SUITE 2900
     AND TRUSTEE’S PROFESSIONALS FOR CONTINUED                               SEATTLE, WASHINGTON 98104-1158
     HEARING FEBRUARY 1, 2019 - 1                                               TELEPHONE: (206) 623-7580
                                                                                 FACSIMILE: (206) 623-7022
     502040910 v3

 Case 16-11767-CMA          Doc 1981      Filed 01/18/19      Ent. 01/18/19 18:51:39       Pg. 1 of 4
1    have been premised in constructive fraudulent transfer, which would have required the Trustee to

2    prove that American Express had not provided reasonably equivalent value to NWTM for the

3    transfers. American Express had a significant defense which Diane Erdmann lacked, that it provided

4    reasonably equivalent value to NWTM. 1 An indirect benefit conferred on a transferor constitutes

5    value for the purposes of RCW 19.40.041, RCW 19.40.081, 11 U.S.C. §548 and 11 U.S.C. §550.

6    See, e.g., In re Richards & Conover Steel Co., 267 B.R. 602, 612-613 (8th Cir. BAP 2001). Even

7    though the credit card account was in Diane Erdmann’s name, American Express was providing

8    credit that substantially benefitted NWTM. Diane Erdmann, for whose benefit the transfers were

9    made, provided no value to NWTM. Although she argued that she advanced credit, the credit was

10   never hers, rather it was based on NWTM paying her bill each month as she had no income. Simply

11   put, the Trustee elected not to sue American Express based on his business judgment after

12   considering the law.

13            4.     The Court questioned why the Trustee pursued litigation against Diane Erdmann

14   given her financial status, and indicated that the Trustee had stated in his Motion for Writ of

15   Attachment, Dkt. No. 62, Adv. Pro. 16-01217 (the “Writ Motion”), that Diane Erdmann was

16   “judgment proof.” The Writ Motion does not contain such a representation. In the Writ Motion, the

17   Trustee sought to attach two specific categories of “assets” in which Diane Erdmann asserted an

18   interest, the remaining cash portion of the advance fee deposit paid to the Tracey Law Group,

19   totaling approximately $125,000 2 and coins and bullion seized by the King County Sheriff, the value

20   of which was approximately $150,000. In the Writ Motion, the Trustee represented to the Court that

21   “Ms. Erdmann has represented to this Court that the cash and bullion represent a large portion of her

22   personal assets” and given that cash and precious metal are highly disposable, it was likely that if these

23   assets were turned over to Diane Erdmann, she would spend or secret the cash and bullion that was held

24   1
      The Court acknowledged the value received by NWTM from the advancement of credit at a
     hearing on February 2, 2017, when it stated in ruling on a Motion to Dismiss, “I’ll tell you right now
25   without giving an advisory opinion, that’s pretty reasonably equivalent.”).
26   2
         The Trustee held those funds, which the Court determined belonged to Diane Erdmann.
     SUPPLEMENTAL DECLARATION OF DAVID C. NEU IN                                         K&L GATES LLP
                                                                                      925 FOURTH AVENUE
     SUPPORT OF FEE APPLICATIONS OF CHAPTER 11 TRUSTEE                                     SUITE 2900
     AND TRUSTEE’S PROFESSIONALS FOR CONTINUED                                  SEATTLE, WASHINGTON 98104-1158
     HEARING FEBRUARY 1, 2019 - 2                                                  TELEPHONE: (206) 623-7580
                                                                                    FACSIMILE: (206) 623-7022
     502040910 v3

 Case 16-11767-CMA           Doc 1981      Filed 01/18/19      Ent. 01/18/19 18:51:39        Pg. 2 of 4
1    by the Trustee. The Trustee did not make the representation that Ms. Erdmann was judgment proof,

2    noting that although they were the only presently identifiable sources, Diane Erdmann had sold

3    approximately $700,000 in bullion over the year prior to the Writ Motion, a fact which had just come to

4    light. The Trustee also was transparent that a judgment against Ms. Erdmann might lead to recovery

5    from third parties who had received payment from Ms. Erdmann. It also bears noting that the Trustee

6    diligently tried to settle the claims against Ms. Erdmann, and despite attending a mediation with her at

7    her request, received no settlement offer from her or response to his many settlement proposals, beyond

8    rejection.

9            5.     The Court requested that I explain a time entry from March 26, 2018 regarding a

10   discussion of potential theft of designs. I explained at the hearing on December 7, 2018, that my

11   recollection was that the discussion was about Brenda Johnson, not Paul Wagner. I have gone back

12   through my email and confirm this was the case. On March 26, 2018, the Trustee sent me an email

13   asking that I draft a cease and desist letter to Brenda Johnson based on concern that she might have

14   retained design files when her employment was terminated. The time entry in question relates to my

15   efforts to obtain additional information so I could draft the letter to Brenda Johnson, a copy of which was

16   filed with this Court as Exhibit B to the Declaration of Mark Calvert in Response to Letter From

17   Chambers Dated November 6, 2018 [Dkt. No. 1915].

18           I declare under the penalty of perjury under the laws of the United States that the foregoing is

19   true and correct to the best of my knowledge.

20           EXECUTED this 18th day of January, 2019 at Seattle, Washington.

21

22                                                  /s/ David C. Neu
                                                    David C. Neu
23

24

25

26
     SUPPLEMENTAL DECLARATION OF DAVID C. NEU IN                                        K&L GATES LLP
                                                                                     925 FOURTH AVENUE
     SUPPORT OF FEE APPLICATIONS OF CHAPTER 11 TRUSTEE                                    SUITE 2900
     AND TRUSTEE’S PROFESSIONALS FOR CONTINUED                                 SEATTLE, WASHINGTON 98104-1158
     HEARING FEBRUARY 1, 2019 - 3                                                 TELEPHONE: (206) 623-7580
                                                                                   FACSIMILE: (206) 623-7022
     502040910 v3

 Case 16-11767-CMA           Doc 1981      Filed 01/18/19      Ent. 01/18/19 18:51:39       Pg. 3 of 4
                                       CERTIFICATE OF SERVICE
1
             The undersigned declares as follows:
2
            That she is a paralegal in the law firm of K&L Gates LLP, and on January 18, 2019, she
3    caused the foregoing document to be filed electronically through the CM/ECF system which caused
     Registered Participants to be served by electronic means, as fully reflected on the Notice of
4    Electronic Filing.
5            I declare under penalty of perjury under the laws of the State of Washington and the United
     States that the foregoing is true and correct.
6
             Executed on the 18th day of January, 2019 at Seattle, Washington.
7

8                                                         /s/ Denise A. Lentz
                                                          Denise A. Lentz
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
     SUPPLEMENTAL DECLARATION OF DAVID C. NEU IN                                    K&L GATES LLP
                                                                                 925 FOURTH AVENUE
     SUPPORT OF FEE APPLICATIONS OF CHAPTER 11 TRUSTEE                                SUITE 2900
     AND TRUSTEE’S PROFESSIONALS FOR CONTINUED                             SEATTLE, WASHINGTON 98104-1158
     HEARING FEBRUARY 1, 2019 - 4                                             TELEPHONE: (206) 623-7580
                                                                               FACSIMILE: (206) 623-7022
     502040910 v3

 Case 16-11767-CMA         Doc 1981      Filed 01/18/19     Ent. 01/18/19 18:51:39      Pg. 4 of 4
